Citation Nr: 1031466	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).  The Veteran and his wife testified before the 
undersigned Veterans Law Judge in a July 2007 Board hearing 
sitting at the RO.  A transcript of that hearing is associated 
with the claims file.  

The September 2008 Board decision reopened the Veteran's claim 
with respect to the above-captioned issue and remanded it for 
further development.  Specifically, the RO was directed to 
provide the Veteran with notice of the provisions of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); to provide 
a VA mental disorders examination; and to readjudicate the 
Veteran's claim if the benefit sought on appeal remained denied.  
In response, the RO provided the Veteran with Dingess-compliant 
notice in December 2008, and scheduled the Veteran for a VA 
examination, which was accomplished in December 2009.  As service 
connection for the above-captioned issue remained denied, a 
supplemental statement of the case was issued in January 2010.  
Accordingly, the Board finds that there has been substantial 
compliance with the directives of the September 2008 Remand in 
this case, such that an additional remand to comply with such 
directives is not required.  See Stegall v. West, 11 Vet. App. 
268 (1998).

As noted on the title page, the Board has characterized the issue 
as entitlement to service connection for an acquired psychiatric 
disorder, claimed as PTSD.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (holding that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

In March 2009, the Veteran requested that his claims for 
entitlement to service connection for a back disorder, and 
entitlement to service connection for a skin disorder to include 
cysts of the left hand, neck, and other areas, be reopened.  
Review of the claims file reveals that action has yet to be taken 
with respect to these issues.  Accordingly, they are referred to 
the RO for the appropriate development.


FINDINGS OF FACT

1.  The postservice evidence of record reflects diagnoses of 
major depressive disorder, anxiety disorder not otherwise 
specified, personality disorder, dysthymia, substance-induced 
mood disorder, bipolar affective disorder, and other mental 
disorders relating to the Veteran's documented history of alcohol 
and polysubstance abuse.

2.  The Veteran's service treatment records show evidence of 
treatment for non-dependent alcohol use in May 1991, but not for 
any psychiatric disorder, to include at his October 1991 service 
separation examination.  

3.  A valid diagnosis of PTSD is not of record.

4.  The evidence of record does not relate the Veteran's non-PTSD 
acquired psychiatric disorders to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A December 2008 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter was dated prior to its initial adjudication 
on the merits, following reopening of the issue in the September 
2008 Remand.  Moreover, the Veteran had more than one year in 
which to submit evidence pertinent to his claim prior to its 
readjudication in the January 2010 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in the December 2008 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. 
§ 3.159 (c) (2).  VA mental disorder and/or PTSD examinations 
were conducted in July 2007 and September 2009; the Veteran has 
not argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted the basis of 
the prior determination and noted the element of the claim that 
was lacking to substantiate the claim for benefits.  The VLJ 
specifically noted the issue as whether new and material evidence 
had been submitted to reopen the issues to include entitlement to 
service connection for an acquired psychiatric disorder, claimed 
as PTSD.  The representative and the VLJ then asked questions 
regarding the Veteran's claimed stressor, his current symptoms, 
and his psychiatric diagnoses.  In addition, the VLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claim, to include the Veteran's 
service and postservice psychiatric treatment.  The 
representative specifically asked the Veteran about any treatment 
of the Veteran at VA facilities, and ascertained that the claims 
file included those records.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim for benefits.  The Veteran's 
representative and the VLJ asked questions regarding both the 
claimed stressor and the Veteran's current diagnoses, the 
elements of the claim in question.  As such, the Board finds 
that, consistent with Bryant, the VLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice 
provided during the Veteran's hearing constitutes harmless error.

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

In this case, the Veteran contends that he has PTSD as a result 
of stressful events he experienced in military service, 
specifically during his deployment on the U.S.S. Denver.  As 
noted above, the issue of entitlement to service connection for 
an acquired psychiatric disorder will also include consideration 
of the Veteran's diagnosed non-PTSD mental disorders, and whether 
they are related to his military service.

The Veteran's service treatment records note a report of non-
dependent alcohol use in May 1991, but otherwise show no 
subjective or objective evidence of psychiatric symptoms or a 
diagnosed psychiatric disorder.  Moreover, on his October 1991 
subjective report of medical history, the Veteran denied 
experiencing any psychiatric symptomatology.  Subsequent to 
service, VA outpatient treatment records beginning in 1997, 
approximately 6 years subsequent to the Veteran's military 
service, reflect treatment for diagnoses to include antisocial 
personality disorder and dependence of polysubstances, alcohol, 
or cannabis (marijuana).  The first postservice evidence of any 
acquired psychiatric disorder is noted in a July 1999 VA 
outpatient treatment record, at which time depression was 
diagnosed.  Subsequently, additional diagnoses of anxiety 
disorder, anger dyscontrol, dysthymia, substance-induced mood 
disorder, and bipolar affective disorder were made.  PTSD was 
first diagnosed in a February 2005 VA outpatient treatment 
record.

Acquired Psychiatric Disorder other than PTSD

After a thorough review of the claims file, the Board finds that 
while several non-PTSD acquired psychiatric disorders have been 
diagnosed, they are not related to the Veteran's military 
service.  The Veteran subjectively reported at his October 1991 
service separation that he was not experiencing any psychiatric 
symptoms, and none were noted at his October 1991 service 
separation examination.  Although by his report he has been 
treated for psychiatric symptomatology since 1994, VA and private 
treatment records show treatment only beginning in 1997, and even 
then, only for alcohol and substance abuse related disorders.  
There is no evidence of an acquired psychiatric disorder other 
than substance-induced mood disorder until at least 1999, eight 
years after service separation.  Therefore, continuity of 
symptomatology is not shown.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  To that end, the Veteran's February 2007 report 
that he had, since 1989, experienced nightly dreams of the 
helicopter crash would ordinarily be considered credible lay 
evidence of continuity of symptomatology.  However, as noted 
above, he denied experiencing any psychiatric symptoms in the 
subjective October 1991 report of medical history, occurring more 
than 2 years subsequent to the event in question.  This weighs 
against the credibility of the Veteran's reported history of his 
symptomatology.  See, e.g., Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).

The remaining evidence does not otherwise support the Veteran's 
contention that his currently diagnosed acquired psychiatric 
disorders are related to service.  The Veteran did not mention 
the U.S.S. Denver stressor incident noted above until his July 
1999 VA examination, and at that time, did not indicate that it 
had caused mental stress.  He did, however, note at that time, as 
well as in a June 1999 VA outpatient treatment record, a history 
of childhood physical and emotional abuse.  Moreover, in his 
August 1999 claim, he indicated that he had experienced severe 
depression and suicidal ideations since the 1975 death of his 
parents, but did not relate any event in service that troubled 
him.  Finally, none of the Veteran's treating clinicians, and 
neither of the VA examiners who conducted psychological 
interviews of him, found that any of his non-PTSD psychiatric 
disorders were related to his military service.  Thus, as the 
evidence of record does not relate the diagnosed non-PTSD 
psychiatric disorders to the Veteran's military service, service 
connection for an acquired psychiatric disorder other than PTSD 
is not warranted.

PTSD

Additional specific regulations apply to claims for PTSD.  
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to 
eliminate the requirement for corroborating evidence of a claimed 
in-service stressor if it is related to the Veteran's "fear of 
hostile military or terrorist activity."  75 Fed. Reg. 39,843 
(2010).  The regulatory revision is applicable to a claim for 
service connection for PTSD that was received on or after July 
13, 2010; received before July 13, 2010, but has not been decided 
by a regional office as of that date; appealed to the Board of 
Veterans' Appeals (Board) on or after July 13, 2010; appealed to 
the Board before July 13, 2010, but not decided by the Board as 
of that date; or pending before VA on or after July 13, 2010, 
because the Court of Appeals for Veterans Claims (Veterans Court) 
vacated a Board decision on the application and remanded it for 
adjudication.  Id.  As such, the Veteran's claim is affected by 
the amended regulation.  However, the Veteran's stressor, his 
witnessing a helicopter crash off the deck of his ship with 
consequent loss of life of his fellow service members, has been 
verified by service department records.  Accordingly, the 
regulation as amended does not affect the Veteran's case.

Notwithstanding the verified stressor, service connection for 
PTSD is not warranted in the Veteran's case, as the probative and 
persuasive evidence of record does not reflect that the stressor 
in question actually resulted in PTSD.  The Veteran was first 
treated for mental health conditions in the 1990s; by his report 
this treatment began in 1994.  However, voluminous VA outpatient 
treatment records prior to February 2004 do not show a diagnosis 
of PTSD, even when the Veteran mentioned, to include in the July 
1999 VA mental disorders examination, the occurrence of the 
claimed stressor incident.  At that time, the Veteran indicated 
that the most stressful event he had experienced in service was 
an accusation of racial intolerance, and yet the VA examiner 
still did not diagnose PTSD.  

PTSD was also not diagnosed at either the July 2007 or the 
September 2009 VA PTSD examinations.  The July 2007 VA examiner 
found that the Veteran over-endorsed his symptoms, went out of 
his way to place all of the blame for his problems on military 
trauma despite a history of substance abuse and apparent 
personality disorder issues, and had Minnesota Multiphasic 
Personality Inventory (MMPI) results consistent with malingering.  
The September 2009 VA examiner similarly not invalid MMPI results 
due to gross exaggeration of symptomatology, to include the 
endorsing of symptoms like sleep disturbance, which the Veteran 
had denied only two months prior during a routine VA outpatient 
visit.  Thus, the examiner concluded, it was impossible to 
determine if a true psychiatric disorder, other than a 
personality disorder, existed.  The Board notes that service 
connection for personality disorders is prohibited by 38 C.F.R. 
§§ 3.303(c), 4.9 (2009).

While some diagnoses of PTSD exist in the record, they lack 
probative value.  The February 2005 VA outpatient treatment 
record noting a diagnosis of PTSD indicated that it was based on 
the Veteran's Vietnam service; however, the Veteran did not serve 
in Vietnam.  The October 2006 VA outpatient treatment record 
reflects a diagnosis of PTSD predicated solely on the Veteran's 
symptoms, not on any described stressor.  Conversely, a March 
2007 VA outpatient treatment record noted that the Veteran had 
some symptoms of PTSD, but that his overall symptomatology 
picture did not meet the criteria for that disorder.  Finally, as 
noted above, neither the July 2007 nor the September 2009 VA 
examiners diagnosed PTSD.  To the extent that PTSD was diagnosed 
by a private clinician in February 2010, the Board notes that 
this record does identify the 1989 lost helicopter stressor, but 
does not reflect that the Veteran reported, or that the 
diagnosing clinician otherwise had awareness of, the Veteran's 
documented childhood abuse or his long history of substance and 
alcohol abuse.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (holding that a 
medical opinion is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations).  The lack of consideration of these other factors, 
constituting an important part of the Veteran's history, makes 
the February 2010 opinion not probative for VA purposes.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006).

Because a valid diagnosis of PTSD is not of record, and because 
the evidence of record does not relate the Veteran's acquired 
psychiatric disorders to his military service, the preponderance 
of the evidence is against the claim for service connection.  In 
both cases, thus, the benefit of the doubt doctrine is 
inapplicable, and it must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


